Case 2:20-cv-10539-KM-JBC Document 20 Filed 10/06/20 Page 1 of 2 PageID: 675



MANDELBAUM SALSBURG P.C.
Steven I. Adler, Esq.
Lauren X. Topelsohn, Esq.
3 Becker Farm Road, Suite 104
Roseland, New Jersey 07068
Ph.: 973-736-4600
Fax: 973-736-4670
Attorneys for Plaintiffs


    SALERNO MEDICAL ASSOCIATES, LLP, :              UNITED STATES DISTRICT COURT
    SENIOR HEALTHCARE OUTREACH               :      FOR THE DISTRICT OF NEW JERSEY
    PROGRAM, INC., and SM MEDICAL LLC, :            CIVIL ACTION NO. 2:20-CV-10539 (KM)
    individually and on behalf of all others :      (JBC)
    similarly situated,                      :
                                             :
                        Plaintiffs,          :
    v.                                       :      APPLICATION FOR AUTOMATIC
                                             :      CLERK’S EXTENSION PURSUANT TO
    RIVERSIDE MEDICAL GROUP, LLC,1           :      LOCAL CIVIL RULE 7.1(d)(5)
    UNITEDHEALTHCARE COMMUNITY               :
    PLAN, INC., OPTUM, INC., OPTUM           :
    CARE, INC., UNITEDHEALTHCARE             :
    INSURANCE COMPANY and JOHNS DOE :
    1-20,                                    :
                                             :
                         Defendants.

               Plaintiffs Salerno Medical Associates, LLP, Senior Healthcare Outreach Program,

Inc. and SM Medical LLC (collectively, “Plaintiffs”), by and through their undersigned counsel,

hereby request entry of a Clerk's Order extending Plaintiffs’ time to respond to Defendants’

Combined Motion to Dismiss for Lack of Personal Jurisdiction, Motion to Compel Arbitration,

and alternatively Motion to Dismiss for Failure to State a Claim pursuant to FRCP 12(b)(6)

[ECF 19] (“Motion to Dismiss”) and in support say as follows:

            1. Pursuant to the September 17, 2020 Order of the Hon. James B. Clark, III,

U.S.M.J [ECF 18], Defendants were to file their Motion to Dismiss on September 22, 2020,


1
 Riverside Medical Management, LLC is incorrectly identified in the caption as “Riverside
Medical Group, LLC.”
Case 2:20-cv-10539-KM-JBC Document 20 Filed 10/06/20 Page 2 of 2 PageID: 676



Plaintiffs were to file their opposition on ore before October 7, 2020, and Defendants’ reply was

to be filed on or before October 15, 2020.

              2.   Pursuant to Local Civil Rule 7.1(d)(5), Plaintiffs hereby apply for an automatic

fourteen (14) day extension of the time such that the Motion to Dismiss shall be returnable on

November 2, 2020.

              3. Plaintiffs have not previously requested an extension of time.


Dated: October 6, 2020                                  MANDELBAUM SALSBURG, P.C.
                                                        Attorneys for Plaintiffs


                                                        By: /s/Lauren X. Topelsohn
                                                            Lauren X. Topelsohn, Esq.
                                                            3 Becker Farm Road, Suite 105
                                                            Roseland, New Jersey 07068
                                                            (973) 736-4600




                                                   2

4815-6849-1470, v. 1
